 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL MADSEN,                                   1:19-cv-0022-AWI-JLT (PC)

12                   Plaintiff,                        FINDINGS AND RECOMMENDATIONS
                                                       GRANTING DEFENDANT’S MOTION
13   v.                                                FOR SUMMARY JUDGMENT

14   DR. KIRAN TOOR,                                   (Docs. 17, 35)

15                  Defendant.                         14-DAY DEADLINE

16

17           Plaintiff Michael Madsen, a prisoner proceeding pro se and in forma pauperis, filed this

18   civil rights action against a governmental employee under 42 U.S.C. § 1983 for alleged

19   constitutional violations. In his First Amended Complaint, Plaintiff asserts Eighth Amendment

20   medical indifference claims against Defendant Dr. Kiran Toor for his failure to examine Plaintiff,

21   provide adequate medical treatment his severe back impairments, and prescribe effective pain

22   medication. (Doc. 12.) For the following reasons, the Court RECOMMENDS that Defendant’s

23   motions for summary judgment be GRANTED. (Docs. 17, 35.)

24   I.     FACTUAL AND PROCEDURAL BACKGROUND

25          A. Plaintiff’s Allegations

26          Plaintiff suffers from stenosis and disc degeneration, which causes pain and limited

27   mobility and is well-documented in Plaintiff’s medical record. (See Doc. 22 at 20–29, 34–50.)

28   Plaintiff arrived at Valley State Prison May 2018. He lists numerous dates between July 30, 2018,
 1   through December 25, 2019, when Plaintiff was seen or requested to be seen by “medical

 2   personnel” for pain and worsening of his mobility impairment. (Doc. 12 at 3). Defendant was his

 3   primary care physician (“PCP”) there, and Plaintiff had appointments with Defendant on

 4   December 5, 18, and 21, 2018. Plaintiff complains that Defendant demonstrated deliberate

 5   indifference to Plaintiff’s medical needs by failing to prescribe pain medications aside from

 6   psychiatric medications and Motrin, which Plaintiff claims were ineffective to control his pain. A

 7   back brace and physical therapy were also ineffective.

 8          On July 10, 2018, Plaintiff lodged with California Correction Health Care Services

 9   (“CCHCS”) a health care grievance with tracking number VSP HC 18001076, in which Plaintiff

10   stated: “I turned in a medical request to see my PCP. Left leg has gotten much worse . . .” (Doc.

11   12 at 13.) He spoke with the “screening nurse” who was viewing his MRI and said that “she

12   wouldn’t do nothing except prescribe Motrin.” Id. He also alleges that “the interviewing nurse

13   knew a serious medical need existed and refused to remedy it,” and more generally, “VSP

14   medical staff have continued to show medical indifference to a serious medical need.” Id. at 14.

15   He does not name or implicate Dr. Toor in his grievance, and he only mentions that he had turned

16   in a medical request to see his PCP, not that the PCP had. Id. at 13.

17          By letter dated September 11, 2018, CCHCS provided Plaintiff with an institutional level

18   response, which indicated no intervention would be taken. (Doc. 12 at 15–16.) The letter advised

19   Plaintiff that he could submit his health care grievance package to headquarters’ level review and

20   “[t]he headquarters’ level review constitutes the final disposition on your health care grievance
21   and exhausts your administrative remedies.” Id.

22           Plaintiff submitted his grievance for headquarters’ level review. On December 17, 2018,

23   CCHCS again indicated no intervention would be taken. Id. at 17–18. The letter advised that

24   Plaintiff could file a civil action and that “[t]his decision exhausts your administrative remedies.”

25   (Doc. 12 at 18.)

26          B. Procedural History
27          On January 7, 2019, Plaintiff initiated this action by filing a civil rights complaint alleging

28   cruel and unusual punishment (Claim I), deliberate indifference to his medical needs (Claim II),

                                                       2
 1   and violation of the Americans with Disabilities Act and section 504 of the Rehabilitation Act.

 2   (Doc. 1.) Plaintiff submitted as evidence his grievance VSP HC 18001076 and the CCHCS’s

 3   dispositions at both levels of review. Upon its initial screening of the complaint, the Court entered

 4   an order finding no cognizable claims:

 5           Plaintiff’s first claim does not identify Dr. Toor as the individual who responded
             to plaintiff’s health care requests. Similarly, plaintiff’s third claim regarding
 6
             work assignments does not appear to implicate Dr. Toor. Without any allegations
 7           of Dr. Toor’s personal participation in these instances and without any
             allegations that Dr. Toor somehow directed the conduct of other individuals or
 8
             failed to act upon knowing of any alleged violations, Plaintiff has not stated a
 9           claim against Dr. Toor as to these two claims.

10   (Doc. 11 at 4.) With respect to Plaintiff’s Eighth Amendment medical indifference claim, the

11   Court found as follows:

12           Plaintiff has adequately alleged a serious medical condition. His factual
             allegations, however, do not suggest deliberate indifference by Dr. Toor. Rather,
13
             these allegations and the attachments to the complaint suggest only that plaintiff
14           disagrees with the treatment Dr. Toor has provided. This disagreement is
             insufficient to impose liability. Accordingly, this claim must be dismissed.
15

16   Id. at 6. The Court granted Plaintiff leave to amend his complaint. Id. 6–7.
17          On May 28, 2019, Plaintiff filed his first amended complaint. (Doc. 12.)
18          On January 16, 2020, Defendant filed a motion to dismiss Plaintiff’s first amended
19   complaint for failure to state a claim and failure to exhaust available administrative remedies.
20   (Doc. 17.) Plaintiff filed a response, to which Defendant filed a reply. (Docs. 22, 23.) The Court
21   issued Findings and Recommendations to grant Defendant’s motion to dismiss for failure to
22   exhaust administrative remedies. (Doc. 24.) Plaintiff filed objections to the Findings and
23   Recommendations, which prompted the Court to withdraw its Findings and Recommendations:
24          [F]or the first time, Plaintiff suggests that he filed a second grievance naming Dr.
            Toor that was screened out pursuant to California Code of Regulations, title 15,
25          § 3999.227(a), because it was deemed duplicative of his earlier-filed grievance.
            (See Doc. 27 at 3.) Plaintiff does not submit a copy of this second grievance, and
26
            the Court hesitates to consider this argument for the first time at this late stage.
27          Nonetheless, in the interest of justice, the Court will convert Defendant’s motion
            to dismiss into a motion for summary judgment and provide the parties an
28          opportunity to submit additional briefing and evidence.

                                                      3
 1   (Doc. 29 at 1–2.)

 2          On December 18, 2020, Defendant filed its Motion for Summary Judgment for Failure to

 3   Exhaust, supported by the declaration of K. Martin, a staff services manager for the Health Care

 4   Correspondence and Appeals Branch of CCHCS. (Doc. 35.) Plaintiff filed a response (Doc. 38),

 5   and Defendant filed a reply. (See Doc. 39.)

 6   II.    LEGAL STANDARDS

 7          A. Summary Judgment

 8          Summary judgment is appropriate when the moving party “shows that there is no genuine

 9   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

10   Civ. P. 56(a). The moving party bears the initial burden of proving the absence of a genuine issue

11   of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The moving party may

12   accomplish this by presenting evidence that negates an essential element of the non-moving

13   party’s case. Id. Alternatively, the movant can demonstrate that the non-moving party cannot

14   produce evidence to support an essential element of his claim that must be proven at trial. Id.;

15   Fed. R. Civ. P. 56(c)(1)(B). “[A] complete failure of proof concerning an essential element of the

16   non-moving party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

17   322–23.

18          If the moving party meets this initial showing, the burden shifts to the non-moving party

19   to establish “specific facts showing a genuine issue for trial.” Anderson v. Liberty Lobby, Inc.,

20   477 U.S. 242, 250 (1986). The non-moving party cannot simply rely on the pleadings and
21   conclusory allegations in an affidavit. Lujan v. Nat’1 Wildlife Fed’n, 497 U.S. 871, 888 (1990);

22   see also Celotex, 477 U.S. at 324. “Where the record taken as a whole could not lead a rational

23   trier of fact to find for the non-moving party, there is no genuine issue for trial.” Matsushita Elec.

24   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). However, when deciding a motion

25   for summary judgment, the court must view any inferences drawn from the underlying facts in a

26   light most favorable to the non-moving party. Id.
27          The Ninth Circuit has “held consistently that courts should construe liberally motion

28   papers and pleadings filed by pro se inmates and should avoid applying summary judgment rules

                                                       4
 1   strictly.” Soto, 882 F.3d at 872 (quoting Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir.

 2   2010)). While prisoners are relieved from strict compliance, they still must “identify or submit

 3   some competent evidence” to support their claims. Soto, 882 F.3d at 872. Plaintiff’s verified

 4   complaint may serve as an affidavit in opposition to summary judgment if based on personal

 5   knowledge and specific facts admissible in evidence. Lopez v. Smith, 203 F.3d 1122, 1132 n.14

 6   (9th Cir. 2000) (en banc).

 7          B. Eighth Amendment Medical Indifference

 8          Where a prisoner’s Eighth Amendment claims arise in the context of medical care, the

 9   prisoner must allege and prove “acts or omissions sufficiently harmful to evidence deliberate

10   indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). An Eighth

11   Amendment medical claim has two elements: “the seriousness of the prisoner’s medical need

12   and the nature of the defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050,

13   1059 (9th Cir. 1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133

14   (9th Cir. 1997) (en banc).

15          A serious medical need exists if the failure to treat the condition could result in further

16   significant injury or the unnecessary and wanton infliction of pain. Jett v. Penner, 439 F.3d 1091,

17   1096 (9th Cir. 2006). To act with deliberate indifference, a prison official must both be aware of

18   facts from which the inference could be drawn that a substantial risk of serious harm exists, and

19   he must also draw the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Thus, a

20   defendant is liable if he knows that plaintiff faces “a substantial risk of serious harm and
21   disregards that risk by failing to take reasonable measures to abate it.” Id. at 847. “It is enough

22   that the official acted or failed to act despite his knowledge of a substantial risk of harm.” Id. at

23   842.

24          In applying this standard, the Ninth Circuit has held that before it can be said that a

25   prisoner’s civil rights have been abridged, “the indifference to his medical needs must be

26   substantial. Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this
27   cause of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing

28   Estelle, 429 U.S. at 105–06).

                                                        5
 1          C. Exhaustion of Administrative Remedies

 2          The Prison Litigation Reform Act provides that “[n]o action shall be brought with respect

 3   to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined

 4   in any jail, prison, or other correctional facility until such administrative remedies as are

 5   available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is

 6   mandatory, and “unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199,

 7   211 (2007). Inmates are required to “complete the administrative review process in accordance

 8   with the applicable procedural rules, including deadlines, as a precondition to bringing suit in

 9   federal court.” Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006). The exhaustion requirement applies

10   to all inmate suits relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002), regardless

11   of the relief sought by the prisoner or offered by the administrative process, Booth v. Churner,

12   532 U.S. 731, 741 (2001).

13          The PLRA requires “proper exhaustion,” which means that “the prisoner must complete

14   the administrative review process in accordance with the applicable procedural rules, including

15   deadlines, as a precondition to bringing suit in federal court.” Woodford, 548 U.S. at 88, 93. The

16   rules that must be followed, in other words, “are defined not by the PLRA, but by the prison

17   grievance process itself.” Jones, 549 U.S. at 218. “The level of detail necessary in a grievance to

18   comply with the grievance procedures will vary from system to system . . . , but it is the prison’s

19   requirements, and not the PLRA, that define the boundaries of proper exhaustion.” Id. The

20   exhaustion requirement allows prison officials to have an opportunity to resolve disputes before
21   the filing of a court action against them. Jones, 549 U.S. at 204.

22          The failure to exhaust administrative remedies is an affirmative defense that the

23   defendant must plead and prove. Id. at 204, 216. The defendant bears the burden of producing

24   evidence that proves a failure to exhaust; summary judgment is appropriate only if the

25   undisputed evidence, viewed in the light most favorable to the plaintiff, shows the plaintiff failed

26   to exhaust. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). On a motion for summary
27   judgment, the defendant bears the initial burden of proving (1) the existence of an available

28   administrative remedy, and (2) the plaintiff failed to exhaust that remedy. Id. at 1172. If the

                                                        6
 1   defendant makes this showing, the burden shifts to the prisoner to present evidence showing

 2   “that there is something in his particular case that made the existing and generally available

 3   administrative remedies effectively unavailable to him.” Id. (citation omitted). A prisoner may

 4   not file a complaint raising non-exhausted claims. Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th

 5   Cir. 2010).

 6          The ultimate burden of proof, however, remains with the defendant. Albino, 747 F.3d at

 7   1172. “If a motion for summary judgment is denied, disputed factual questions relevant to

 8   exhaustion should be decided by the judge.” Id. at 1170. If the court finds that remedies were not

 9   available, the prisoner exhausted available remedies, or the failure to exhaust available remedies

10   should be excused, the case proceeds to the merits. Id. at 1131.

11          D. Health Care Grievance Process

12          The California Department of Corrections and Rehabilitation employs an administrative

13   process for health care grievances for “applied health care policies, decisions, actions, conditions

14   or omissions that have a material adverse effect on [a prisoner’s] health or welfare” Cal. Code

15   Regs. tit. 15 § 3999.226(a) (2018). To initiate a health care grievance, a prisoner submits CDCR

16   Form 602 HC within thirty calendar days and must “clearly and coherently” include “all

17   information known and available to him or her regarding the issue.” Id. at § 3999.227(b), (g).

18   Moreover, “[t]he grievant shall include any involved staff member’s last name, first initial, title

19   or position, and the date(s) and description of their involvement.” Id. § 3999.227(g)(1). Health

20   care grievances are screened to identify whether they should be rejected and to ascertain whether
21   they should be addressed as a health care staff complaint. Id. at §§ 39999.228, 3999.231(b).

22   Health care grievances are subject to two levels of review: (1) an institutional level of review,

23   and (2) a headquarters’ level of review, which exhausts administrative remedies. Id. at §

24   3999.226(a)(1), (g). Rejection or withdrawal of a healthcare grievance does not exhaust

25   administrative remedies. Id. at § 3999.226(g).

26   ///
27   ///

28   ///

                                                       7
 1   III.   DISCUSSION

 2          A. Exhaustion of Remedies

 3          The parties do not dispute that Plaintiff has a serious medical condition related to his

 4   back, which causes pain and mobility limitations. The parties also do not dispute that CDCR

 5   maintains a health care grievance review process that provides an administrative remedy for

 6   prisoners. The evidence establishes that Plaintiff understood and utilized the grievance review

 7   process. Therefore, Defendant has met his initial burden to show the existence of an available

 8   administrative remedy.

 9          Plaintiff submitted numerous health care grievances, but this lawsuit concerns only one

10   health care grievance, VSP HC 18001076, as it is the only grievance attached to Plaintiff’s First

11   Amended Complaint. In the interest of justice, the Court allowed the parties to submit additional

12   briefing and evidence, given his mention of a second grievance that specifically named Dr. Toor

13   as the subject of the grievance. Despite this opportunity, Plaintiff did not submit evidence that he

14   submitted or exhausted a second grievance. Instead, Plaintiff submitted redundant arguments and

15   medical records directed to the merits of his Eighth Amendment claims of medical indifference

16   and cruel and unusual punishment.

17          Plaintiff attempts to link his grievances in VSP HC 18001076 to Defendant―even though

18   he is not specifically named―by emphasizing Defendant’s role as Plaintiff’s PCP and his

19   knowledge of Plaintiff’s pain and mobility problems. Plaintiff contends that Defendant was

20   “solely responsible for my medical care and decisions within.” (Doc. 22 at 4.) At the same time,
21   he admits to filing this lawsuit prematurely:

22            This administrative appeal was originally initiated prior to Defendant Kiran
              Toors being assigned as my PCP. Yet upon finalizing my exhaustion of
23
              administrative grievance remedies my level of care per Defendant Dr. Kiran
24            Toor was so sub-standard I initiated this civil suit. Plus he was my treating
25            physician who was providing that care.

26   (Doc. 22 at 30.) Plaintiff also stated: “At this point I could of [sic] submitted a grievance

27   specifically naming Defendant Dr. Toor as now my new P.C.P. yet with the same allegations

28   being grieved . . . You cannot file a second grievance on issues which are presently being grieved

                                                       8
 1   and have not been exhausted.” (Doc. 38 at 7.) Because Plaintiff’s VSP HC 18001076 grievance

 2   predates Defendant’s care, the Defendant could not have been the subject of the grievance or

 3   serve as the basis for this lawsuit.

 4            Upon review of VSP HC 18001076, the Court finds the allegations too generalized to

 5   give Dr. Toor notice that this grievance was directed at him, notwithstanding his later assignment

 6   as Plaintiff’s PCP. California regulations require prisoners to “document clearly and coherently

 7   all information known and available to him or her regarding the issue” in the grievance. Cal.

 8   Code Regs. tit. 15, § 3999.227(g). In addition, “[t]he grievant shall include any involved staff

 9   member's last name, first initial, title or position, and the date(s) and description of their

10   involvement.” Id. § 3999.227(g)(1). Plaintiff alleges in the grievance that a “screening nurse”

11   made comments demonstrating indifference; an “interviewing nurse knew of a serious medical

12   need existed and refused to remedy it”; and “VSP medical staff have continued to show medical

13   indifference to a serious medical need.” (Doc. 12 at 13–14.) However, without any allegations of

14   Defendant’s personal participation and only a general reference to “medical staff,” it is too vague

15   to support claims against Defendant. To the extent that Plaintiff contends Defendant had

16   oversight over others treating Plaintiff, the events alleged in the grievance predate such authority

17   by the Defendant.1 Under these circumstances, the Court finds that the VSP HC 18001076

18   grievance was exhausted, but it did not exhaust his claims against Defendant asserted in this

19   lawsuit.

20            Defendant has met its burden to show that Plaintiff failed to exhaust the health care
21   administrative remedy available to him. Albino, 747 F.3d at 1172. Upon the shifting of burdens,

22   Plaintiff has not presented evidence showing “that there is something in his particular case that

23   made the existing and generally available administrative remedies effectively unavailable to

24   him.” Id. (citation omitted). Accordingly, summary judgment for failure to exhaust

25   administrative remedies should be entered in favor of the Defendant.

26   ///
27

28   1
       Moreover, the mere fact that a person supervises one who inflicts constitutional injury is insufficient to impose
     liability un 42 USC § 1983. Ashcroft v. Iqbal, 556 U.S. 662, 676 (U.S.,2009).
                                                                9
 1            B. Discovery

 2            Plaintiff argues that discovery would allow him to establish Defendant’s inadequate

 3   treatment and deliberate indifference to Plaintiff’s medical needs. The information sought by

 4   Plaintiff relates to the merits of Plaintiff’s claim rather than facts concerning exhaustion, which

 5   are established in the parties’ submissions on summary judgment. General discovery has not yet

 6   opened, and no Albino hearing is necessary. Plaintiff’s request for pretrial discovery is therefore

 7   DENIED.

 8   IV.      CONCLUSION
 9            Defendant has demonstrated that there are no genuine issues of material fact related to
10   exhaustion of administrative remedies, and he is entitled to judgment as a matter of law on the
11   issue of Plaintiff’s failure to exhaust those remedies. For the foregoing reasons, the Court
12   RECOMMENDS that Defendant’s motions for summary judgment be GRANTED. (Docs. 17,
13   35.)
14            These Findings and Recommendations will be submitted to the United States District
15   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within 14
16   days after being served with these Findings and Recommendations, the parties may file written
17   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
18   Findings and Recommendations.” The parties are advised that failure to file objections within the
19   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
20   839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
21
     IT IS SO ORDERED.
22

23         Dated:   May 7, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                      10
